Exhibit 10.1

EXECUTION VERSION

U.S. $1,200,000,000

FIVE-YEAR SENIOR TERM LOAN CREDIT AGREEMENT

Dated as of February 29, 2012

Among

EASTMAN CHEMICAL COMPANY

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

CITIBANK, N.A.

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS CAPITAL

as Joint Lead Arrangers

and

BARCLAYS CAPITAL

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01.  
Certain Defined Terms      1    Section 1.02.   Computation of Time Periods     
17    Section 1.03.   Accounting Terms      17    ARTICLE 2    AMOUNTS AND TERMS
OF THE ADVANCES    Section 2.01.   Commitments      17    Section 2.02.   Making
the Advance      18    Section 2.03.   Fees      19    Section 2.04.  
Termination or Reduction of the Commitments      19    Section 2.05.   Repayment
of Advances      19    Section 2.06.   Interest on Advances      20    Section
2.07.   Interest Rate Determination      21    Section 2.08.   Optional
Conversion of Advances      22    Section 2.09.   Prepayments of Advances     
22    Section 2.10.   Increased Costs      22    Section 2.11.   Illegality     
23    Section 2.12.   Payments and Computations      23    Section 2.13.   Taxes
     24    Section 2.14.   Sharing of Payments, Etc.      27    Section 2.15.  
Evidence of Debt      27    Section 2.16.   Use of Proceeds      28    Section
2.17.   Mitigation Obligations; Replacement of Lenders      28    ARTICLE 3   
CONDITIONS TO EFFECTIVENESS AND LENDING    Section 3.01.   Conditions Precedent
to Effectiveness      29    Section 3.02.   Conditions Precedent to Closing     
30    Section 3.03.   Determinations Under Section 3.01 and 3.02      31   
ARTICLE 4    REPRESENTATIONS AND WARRANTIES    Section 4.01.   Representations
and Warranties of the Borrower      32   



--------------------------------------------------------------------------------

ARTICLE 5    COVENANTS OF THE BORROWER    Section 5.01.  

Affirmative Covenants

     36    Section 5.02.  

Negative Covenants

     40    Section 5.03.  

Financial Covenant

     43    ARTICLE 6    EVENTS OF DEFAULT    Section 6.01.  

Events of Default

     44    ARTICLE 7    THE AGENT    Section 7.01.  

Appointment and Authority

     46    Section 7.02.  

Rights as a Lender

     46    Section 7.03.  

Exculpatory Provisions

     46    Section 7.04.  

Reliance by Agent

     47    Section 7.05.  

Indemnification

     48    Section 7.06.  

Delegation of Duties

     48    Section 7.07.  

Resignation of Agent

     48    Section 7.08.  

Non-Reliance on Agent and Other Lenders

     49    Section 7.09.  

Other Agents

     49    ARTICLE 8    MISCELLANEOUS    Section 8.01.  

Amendments, Etc.

     50    Section 8.02.  

Notices, Etc.

     50    Section 8.03.  

No Waiver; Remedies

     52    Section 8.04.  

Costs and Expenses

     52    Section 8.05.  

Right of Set-off

     53    Section 8.06.  

Binding Effect

     53    Section 8.07.  

Assignments and Participations

     54    Section 8.08.  

Confidentiality

     58    Section 8.09.  

Governing Law

     58    Section 8.10.  

Execution in Counterparts

     59    Section 8.11.  

Jurisdiction, Etc.

     59    Section 8.12.  

Power of Attorney

     59    Section 8.13.  

Patriot Act

     60    Section 8.14.  

No Fiduciary Duties

     60    Section 8.15.  

Waiver of Jury Trial

     60    Section 8.16.  

Entire Agreement

     60   

 

2



--------------------------------------------------------------------------------

Schedules

 

Schedule I

     Commitments

Schedule 4.01(a)

   -   Subsidiaries

Schedule 4.01(d)

   -   Disclosed Litigation

Schedule 4.01(m)

   -   Environmental Matters

Schedule 5.01(d)

   -   Tax Filings with Any Person Other than the Borrower and its Subsidiaries

Schedule 5.02(a)

   -   Leases

Exhibits

 

Exhibit A

   -   Form of Note

Exhibit B

   -   Form of Notice of Borrowing

Exhibit C

   -   Form of Assignment and Assumption

Exhibit D

   -   Form of Opinion of Counsel for the Borrower

Exhibit E

   -   Form of Compliance Certificate

Exhibit F

   -   Form of Solvency Certificate

 

3



--------------------------------------------------------------------------------

SENIOR TERM LOAN CREDIT AGREEMENT

Dated as of February 29, 2012

EASTMAN CHEMICAL COMPANY, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, CITIGROUP GLOBAL MARKETS INC. and BARCLAYS
CAPITAL (“Barclays Capital”), the investment banking division of BARCLAYS BANK
PLC, as joint lead arrangers, BARCLAYS CAPITAL, as syndication agent, and
CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Term Loan Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Acquired Business” means Solutia Inc., a Delaware corporation and its
Subsidiaries.

“Acquired Business Material Adverse Effect” means any effect that (a) has had a
material adverse effect on the results of operations, assets, business or
financial condition of the Acquired Business, taken as a whole, except that
effects caused by any of the following, either alone or in combination, will not
be taken into consideration for the purpose of determining whether an Acquired
Business Material Adverse Effect has occurred pursuant to this clause (a):
(i) any changes or circumstances affecting market, economic, credit, securities
market, regulatory or political conditions in the United States or any other
country in which the Acquired Business operates to the extent that such effects
are not borne disproportionately by the Acquired Business; (ii) any changes or
circumstances affecting any industry in which the Acquired Business operates to
the extent that such effects are not borne disproportionately by the Acquired
Business; (iii) any change in the price or availability of any raw material or
commodity used or sold by the Acquired Business, provided that such effects are
not borne disproportionately by the Acquired Business; (iv) any enactment of,
change in, or change in interpretation of, any law or GAAP or governmental
policy; (v) any acts of God, natural disasters, terrorism, armed hostilities,
sabotage, war or any escalation or worsening of acts of terrorism, armed
hostilities or war, or any escalation of any of the foregoing; (vi) any changes
as a result of the announcement or pendency of the Merger Agreement or
performance of the Transactions (as defined in the Merger Agreement), including
by reason of the identity of the Acquired Business; (vii) any action taken
pursuant to the terms of the Merger Agreement or with the consent or at the
direction of the Borrower (or any action not taken as a result of the failure of
the Borrower to consent to any action requiring the Borrower’s consent);
(viii) any change in the market price, or change in trading volume, of the
capital stock of the Acquired Business; (ix) any failure by the Acquired
Business to meet internal, analysts’ or other earnings estimates or financial
projections or forecasts for any period, or any changes in credit ratings and
any changes in any analysts’ recommendations or ratings with respect to the
Acquired Business; (x) any pending, initiated, or threatened legal or
administrative proceeding, claim, suit or action against the Acquired Business
or any of its officers or directors, in each case, arising out of or relating to
the Transactions (as



--------------------------------------------------------------------------------

defined in the Merger Agreement) and (xi) the effect of any matters specifically
disclosed in the Company Disclosure Letter or Parent Disclosure Letter (each as
defined in the Merger Agreement), as applicable, or in the registration
statements, reports and proxy statements filed by the Acquired Business since
January 1, 2010 (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, as such
statements and reports may have been amended since the date of their filing, the
“Company Reports”), as filed or amended as through the Commitment Date but,
solely for purposes of this clause (xi) and the references to the Company
Reports referenced to therein, this clause (xi) shall not be deemed to be an
exclusion of consideration for any risk factor disclosure under the headings
“Risk Factors,” “Forward Looking Statements” or any similar precautionary
sections in the Company Reports, or (b) would, individually or in the aggregate,
prevent or materially delay the consummation by the Acquired Business of the
Transaction (as defined in the Merger Agreement);

“Acquisition” means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of all of
the equity interests of another Person or all or substantially all of the
property, assets or business of another Person or of the assets constituting a
business unit, line of business or division of another Person.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications or (b) such other
account of the Agent as is designated in writing from time to time by the Agent
to the Borrower and the Lenders for such purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means the margin determined by reference to the Public Debt
Rating set forth below, expressed as a percentage:

Applicable Margin:

 

Public Debt Rating S&P/Moody’s    Applicable
Margin to
Eurodollar
Rate
Advances (in
basis points)      Applicable
Margin to
Base Rate
Advances (in
basis points)  

Level I A- or A3 or above

     112.5         12.5   

Level II BBB+ or Baa1

     125         25   

Level III BBB or Baa2

     150         50   

Level IV BBB- or Baa3

     175         75   

Level V Lower than Level IV

     225         125   

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Lender” means any Existing Lender or any Affiliate or Approved Fund of
an Existing Lender.

“Arrangers” means Citigroup Global Markets Inc. and Barclays Capital.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Authorized Officer” means the Chief Executive Officer, Chief Financial Officer,
the General Counsel, the Secretary, the Controller, the Treasurer and such other
persons designated by the Borrower in writing to the Agent by the Treasurer of
the Borrower and acceptable to the Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.

 

3



--------------------------------------------------------------------------------

“Barclays Capital” has the meaning specified in the recital of parties hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day or, if no such rate is
published on such day, the next preceding day on which a rate is published).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).

“Borrower” has the meaning specified in the recital of parties hereto.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Bridge Agreement” means the Senior Bridge Term Loan Credit Agreement dated as
of the date hereof among the Borrower, Citibank, N.A., as administrative agent,
and the other lenders and agents party thereto.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Capitalized Lease” means any lease of property, real, personal or mixed, the
obligations under which are capitalized on the consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP.

“Capitalized Lease Obligations” means all obligations of the Borrower and its
Subsidiaries under or in respect of Capitalized Leases.

“Change in Control” means a change in control of the Borrower of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 1(a) of the Current Report on Form 8-K, pursuant
to Section 13 or 15(d) of the Exchange Act; provided that, without limitation, a
Change in Control shall be deemed to have occurred at such time as (i) any
“person” within the meaning of Section 14(d) of the Exchange Act, other than the
Borrower, a Subsidiary of the Borrower, or any employee benefit plan(s)
sponsored by

 

4



--------------------------------------------------------------------------------

the Borrower or any Subsidiary of the Borrower, is or has become the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of 30% or more of the combined voting power of the outstanding securities of the
Borrower ordinarily having the right to vote at the election of directors, or
(ii) individuals who constituted the Board of Directors of the Borrower on the
Effective Date (the “Incumbent Board”) have ceased for any reason to constitute
at least a majority thereof; provided further that any person becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Borrower’s shareholders, was approved by a vote of at least a
majority of the directors comprising the Incumbent Board (either by a specific
vote or by approval of the proxy statement of the Borrower in which such person
is named as a nominee for director without objection to such nomination) shall
be, for purposes of this definition, considered as though such person were a
member of the Incumbent Board.

“Closing Date” shall mean the date on which the Merger is consummated and the
conditions precedent set forth in Section 3.02 have been satisfied or waived.

“Closing Date Schedule” means a schedule delivered by the Borrower to the Agent
on the Closing Date pursuant to Section 3.02(k).

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto as such Lender’s “Commitment” or (b) if
such Lender has entered into any Assignment and Assumption, the Dollar amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.06.

“Commitment Date” means January 26, 2012.

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Confidential Information” has the meaning specified in Section 8.08.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBT” means, for any period, the total revenues of the Borrower and
its Subsidiaries for such period, after deducting therefrom the cost of goods
sold and all operating expenses for such period, including research and
development and sales, general and administrative costs and interest expense for
such period, all determined in accordance with GAAP on a consolidated basis,
excluding any non-cash mark-to-market adjustment (positive or negative) for
pension or other post-retirement gains or expenses for such period.

“Consolidated EBITDA” means, for any period, the Consolidated EBT of the
Borrower and its Subsidiaries for such period, plus (a) the following to the
extent deducted in calculating such Consolidated EBT, but without duplication:
(i) amounts deducted in arriving at such Consolidated EBT in respect of non-cash
nonrecurring charges, (ii) depreciation and amortization allowances,
(iii) Consolidated Interest Expense for such period, (iv) other expenses or
losses, including purchase accounting entries such as inventory adjustment to
fair value, reducing such Consolidated EBT which do not represent a cash item in
such period or any future period, and (v) fees and expenses incurred in
connection with any proposed or actual

 

5



--------------------------------------------------------------------------------

acquisitions, investments, asset sales or divestitures in each case that are
expensed, and minus (b) (i) amounts added in arriving at such Consolidated EBT
in respect of cash nonrecurring charges paid during such period and (ii) other
gains or additions, including purchase accounting entries such as inventory
adjustment to fair value, increasing such Consolidated EBT which do not
represent a cash item in such period or any future period. For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made an Acquisition, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Acquisition occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, all interest charges
(including amortization of debt discount and expense and the imputed interest
component of Capitalized Lease Obligations properly chargeable to income during
such period) for the Borrower and its Subsidiaries, on a consolidated basis, all
determined in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any particular time, Consolidated
Tangible Assets at such time after deducting therefrom all current liabilities,
except for (i) notes and loans payable, and (ii) current maturities of the
principal component of Capitalized Lease Obligations, all as set forth on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and computed in accordance with GAAP.

“Consolidated Tangible Assets” means, at any particular time, the aggregate
amount of all assets (less applicable reserves and other properly deductible
items) after deducting therefrom all goodwill, trade names, trademarks, patents,
unamortized debt discount and expenses (to the extent included in said aggregate
amount of assets) and other like intangibles, as set forth on the most recent
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries and
computed in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or
Section 2.08.

“Debt” of any Person means (a) the sum of, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business of such Person), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (v) all Debt of others referred to in
clauses (i) through (iv) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt minus (b) the sum of, (i) cash and cash equivalents that
are escrowed for the purpose of repayment of Debt, all of the foregoing
determined in accordance with GAAP, and (ii) indebtedness, if any, arising in
connection with receivables securitization programs in an aggregate principal
amount not to exceed $300,000,000 at the time outstanding (for purposes of this
clause, the “principal amount” of a receivables securitization program shall
mean the Invested Amounts).

 

6



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time (i) any Lender that has failed for one or
more Business Days to comply with its obligations under this Term Loan Agreement
to make an Advance or make any other payment due hereunder (each, a “funding
obligation”), unless such Lender has notified the Agent and the Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (ii) any Lender that has notified the Agent or the
Borrower in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that a
Lender Insolvency Event shall not be deemed to occur with respect to a Lender or
its Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a governmental authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender upon
notification of such determination by the Agent to the Borrower and the Lenders.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Domestic Subsidiary” means any Subsidiary of the Borrower incorporated under
the laws of the United States of America or any state thereof.

“Effective Date” has the meaning specified in Section 3.01.

 

7



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).

“Environmental Affiliate” means, with respect to any Person, any other Person
whose liability for any Environmental Claim such Person has retained, assumed or
otherwise become liable for (contingently or otherwise), either contractually or
by operation of law.

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar written communication by any other Person alleging potential
liability for investigatory costs, cleanup costs, governmental response costs,
natural resources damages, property damages, personal injuries, fines or
penalties arising out of, based on or resulting from (a) the presence, or
release into the environment, of any Material of Environmental Concern at any
location, whether or not owned by such Person or (b) circumstances forming the
basis of any violation, or alleged violation of any Environmental Law.

“Environmental Laws” means all federal, state and foreign laws and regulations
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, ground water, land
surface or subsurface strata), including without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time. Section references to ERISA are to ERISA, as in effect at the
date of this Term Loan Agreement and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations of
the PBGC.

“ERISA Person” has the meaning set forth in Section 3(9) of ERISA for the term
“person.”

“ERISA Plan” means (a) any Plan that (i) is not a Multiemployer Plan and
(ii) has Unfunded Benefit Liabilities in excess of $1,000,000 and (b) any Plan
that is a Multiemployer Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

8



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means the office of each Lender which shall be
maintaining its Eurodollar Rate Advances.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) by reference to
the British Bankers’ Association Interest Settlement Rates as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in Dollars are offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the British Bankers’ Association Settlement Rates are
unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.07.

“Eurodollar Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
December 7, 2011 among the Borrower, Citibank N.A. as Administrative Agent, and
the other lenders and agents party thereto, as amended, restated, supplemented
or otherwise modified from time to time.

“Existing Lender” means any lender party to the Existing Credit Agreement on the
Commitment Date or that subsequently becomes a lender party to the Existing
Credit Agreement.

 

9



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Term Loan Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“FCPA” has the meaning assigned to such term in Section 4.01(t).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fee Letter” means the Fee Letter dated as of January 26, 2012 among the
Borrower and the Arrangers.

“Financial Statements” means the financial statements delivered pursuant to
Section 3.02(b).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“GAAP” means generally accepted accounting principles specifically as applied in
the preparation of the financial statements referred to in Section 4.01(e).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
(including principal, interest, fees and charges) of such Person for borrowed
money or for the deferred purchase price (or a portion thereof) of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (b) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (c) the principal component of all Capitalized
Lease Obligations of such Person and all obligations of such Person under any
other lease to the extent that the then present value of the minimum rental
commitment thereunder should, in accordance with GAAP, be capitalized on a
balance sheet of the lessee, (d) the face amount of all letters of credit issued
for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (e) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (f) payment obligations under any interest rate protection
agreements (including without limitation, any interest rate swaps, caps, floors,
collars and similar agreements) and currency swaps and similar agreements,
(g) payment obligations under any facility for the sale or financing of
receivables and (h) any indebtedness of any other Person of the character
referred to in clauses (a) through (g) with respect to which such Person has
become liable by way of any guarantee, similar contingent obligation or other
arrangement which has the effect of assuring payment.

 

10



--------------------------------------------------------------------------------

“Information Memorandum” means the information memorandum dated February 2012
used by the Agent in connection with the syndication of the Commitments.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Advances, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, and, subject to clause (iii) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:

(i) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(iii) in the case of any such Borrowing, the Borrower shall not be entitled to
select an Interest Period having a duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any Lender to so respond by such time being deemed for all purposes of this Term
Loan Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for the Borrowing shall be one, two, three or six months, as specified by the
Borrower in the Notice of Borrowing as the desired alternative to an Interest
Period of nine or twelve months;

(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(v) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

11



--------------------------------------------------------------------------------

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables securitization
program and paid to the Borrower or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement of similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.

“Loan Documents” means this Term Loan Agreement and the Notes.

“Margin Stock” has the meaning provided to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole or (b) the ability of the Borrower to perform, or
of the Agent or any of the Lenders to enforce, any of the Obligations.

“Material Subsidiary” means each Subsidiary of the Borrower which meets any of
the following conditions: (a) the Borrower’s and its other Subsidiaries’
investments in and advances to such Subsidiary exceed 10% of the total assets of
the Borrower and its Subsidiaries consolidated as of the end of the most
recently completed fiscal year, (b) the Borrower’s and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of
such Subsidiary exceeds 10% of the total assets of the Borrower and its
Subsidiaries consolidated as of the end of the most recently completed fiscal
year, or (c) the Borrower’s and its other Subsidiaries’ equity in the income
from the continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles (excluding non-recurring
items and special charges) of such Subsidiary exceeds 10% of such income of the
Borrower and its Subsidiaries consolidated for the most recently completed
fiscal year.

 

12



--------------------------------------------------------------------------------

“Materials of Environmental Concern” means and include chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products
regulated by applicable Environmental Laws.

“Maturity Date” means the fifth anniversary of the Closing Date (or if such day
is not a Business Day, the next preceding Business Day).

“Merger” means the merger of Merger Sub with and into the Acquired Business
pursuant to the Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated January 26, 2012
among the Borrower, Merger Sub and the Solutia Inc.

“Merger Agreement Representations” means such of the representations and
warranties made by or on behalf of the Acquired Business in the Merger Agreement
but only to the extent that the Borrower (or its Affiliates) has the right to
terminate (or not perform) its obligations under the Merger Agreement as a
result of a breach of such representations in the Merger Agreement.

“Merger Cash Consideration” means an aggregate amount in cash to be paid to the
equity holders of the Acquired Business pursuant to the Merger Agreement.

“Merger Consideration” means the Merger Cash Consideration and the Merger Equity
Consideration.

“Merger Equity Consideration” means the shares of common stock of the Borrower
to be delivered to the equity holders of the Acquired Business pursuant to the
Merger Agreement.

“Merger Sub” means Eagle Merger Sub Corporation, a Delaware corporation and a
wholly owned subsidiary of the Borrower.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Moody’s” means Moody’s Investors Service, Inc.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” means all amounts owing to the Agent or any Lender (whether a
contingent obligation or otherwise) pursuant to the terms of this Term Loan
Agreement or any Note.

 

13



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in clause (d) of
Section 8.07.

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 8.07.

“PATRIOT Act” has the meaning assigned to such term in Section 8.13.

“Payment Office” means such office of Citibank as shall be from time to time
selected by the Agent and notified by the Agent to the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan, covered by Title IV of ERISA, the
funding requirements of which: (a) were the responsibility of the Borrower or a
member of its ERISA Controlled Group at any time within the five years
immediately preceding the date hereof, (b) are currently the responsibility of
the Borrower or a member of its ERISA Controlled Group, or (c) hereafter become
the responsibility of the Borrower or a member of its ERISA Controlled Group,
including any such plans as may have been, or may hereafter be, terminated for
whatever reason.

“Principal Property” means any manufacturing plant or manufacturing facility (in
each case taken as a whole) which is (a) owned by the Borrower or any Principal
Subsidiary, (b) located within the continental United States, and (c) in the
opinion of the Board of Directors of the Borrower, material to the total
business conducted by the Borrower and the Principal Subsidiaries taken as a
whole.

“Principal Subsidiary” means any Subsidiary of the Borrower (a) substantially
all the property of which is located within the continental United States and
(b) which owns any Principal Property; provided that the term “Principal
Subsidiary” shall not include any such Subsidiary which is principally engaged
in leasing or in financing receivables, or which is principally engaged in
financing the Borrower’s operations outside the continental United States of
America.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin

 

14



--------------------------------------------------------------------------------

shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin will be
set in accordance with Level V under the definition of “Applicable Margin”;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Margin shall be based upon the higher rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

“Ratable Share” of any amount means, with respect to any Lender at any time such
Lender’s pro rata share of such amount determined based on such Lender’s
Commitments at such time or, if the Commitments have been terminated, such
Lender’s Advances at such time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reference Banks” means Citibank and Barclays Bank PLC.

“Register” has the meaning specified in Section 8.07(c).

“Removal Effective Date” has the meaning specified in Section 7.07(b).

“Reportable Event” has the meaning set forth in Section 4043(b) of ERISA (other
than a Reportable Events as to which the provision of 30 days’ notice to the
PBGC is waived under applicable regulations), or is the occurrence of any of the
events described in Section 4062(e) or 4063(a) of ERISA.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the aggregate amount of the Commitments of all
Lenders, provided that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
the Commitments of such Lender at such time.

“Resignation Effective Date” has the meaning specified in Section 7.07(a).

“Responsible Officer” means the Chief Financial Officer, the Controller, the
Treasurer or any Assistant Treasurer of the Borrower.

“Restricted Subsidiary” means, for purposes of Section 5.02(d) hereof, a
wholly-owned Subsidiary of the Borrower substantially all of the assets of which
are located in the United States (excluding territories or possessions) and
which owns a Principal Property; provided however, that the term Restricted
Subsidiary shall not include any Subsidiary that is principally engaged in
(a) the business of financing; (b) the business of owning, buying, selling,
leasing, dealing in or developing real property; or (c) the business of
exporting goods or merchandise from or importing goods or merchandise into the
United States.

 

15



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Solvent” and “Solvency” means, with respect to the Borrower and its
Subsidiaries, on a consolidated basis, on any date of determination, that on
such date (a) the sum of the liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
fair value of the present assets of the Borrower and its subsidiaries, on a
consolidated basis, (b) the present fair saleable value of the assets of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
total amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries as they become
absolute and matured, (c) the capital of the Borrower and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof and (d) the Borrower and its Subsidiaries, on a
consolidated basis, have not incurred and do not intend to incur, or believe
that they will incur, debts or other liabilities, including current obligations,
beyond their ability to pay such debts or other liabilities as they become due
(whether at maturity or otherwise). For purposes hereof, the amount of any
contingent liability shall be computed as the amount that, in light of all of
the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 8.07(f) hereto.

“Specified Effective Date Representations” means the Specified Representations
other than the representations and warranties set forth in Section 4.01(g),
Section 4.01(r), the second sentence of Section 4.01(s) and Section 4.01(t).

“Specified Representations” means the representations and warranties set forth
in Section 4.01(a)(i), Section 4.01(a)(ii), Section 4.01(b), Section 4.01(c)(i),
Section 4.01(c)(ii) (solely with respect to any of the Borrower’s material debt
instruments), Section 4.01(c)(iii), Section 4.01(e), Section 4.01(g) (other than
the first sentence thereof), Section 4.01(k), Section 4.01(q) (solely with
respect to the PATRIOT Act and the FCPA), Section 4.01(r), Section 4.01(s) and
Section 4.01(t).

“Subsidiary” means, with respect to any Person, any corporation or other entity
in which such Person has ownership or control sufficient under GAAP to require
such corporation or entity to be consolidated with such Person for financial
reporting purposes.

“Term Loan Agreement” means this Five-Year Senior Term Loan Credit Agreement
dated as of February 29, 2012.

“Termination Event” means (a) a Reportable Event, or (b) the initiation of any
action by the Borrower, any member of the Borrower’s ERISA Controlled Group or
any ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an
amendment to an ERISA Plan as a termination under ERISA, or (c) the institution
of proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA
Plan or to appoint a trustee to administer any ERISA plan, except, in any such
case, where the result thereof could not reasonably be expected to have a
Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

“Transactions” means (i) the Merger including the payment of the Merger
Consideration, (ii) the execution, delivery and performance of this Term Loan
Agreement, including the funding of the Advances hereunder and the application
of the proceeds thereof, (iii) the issuance of debt or equity securities or
incurrence of debt under the Bridge Agreement, and, the funding of the Advances
and the application of the proceeds thereof and (iv) payment of the Transaction
Costs.

“Transactions Costs” means fees and expenses incurred in connection with the
Transactions.

“Type” means, as to any Advance, its nature as a Base Rate Advance or a
Eurodollar Rate Advance.

“Undrawn Commitment Fee” has the meaning specified in Section 2.03(a).

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16), of ERISA, exceeds (b) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of the interest
rate and other assumptions used to determine the current liabilities of the Plan
as required under Code Section 430.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

Section 1.02. Computation of Time Periods. In this Term Loan Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein and (ii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capitalized Lease Obligations.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. Commitments. Each Lender severally agrees, on the terms and
conditions set forth in this Term Loan Agreement, to make an Advance to the
Borrower on the Closing Date

 

17



--------------------------------------------------------------------------------

in a principal amount equal to its ratable portion of the amount requested in
the related Notice of Borrowing (but in any event, not to exceed the amount of
its Commitment). Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed.

Section 2.02. Making the Advance. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier. Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance. Each Lender shall, before 3:00 P.M. (New York City time) on
the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Agent will make such funds available to the Borrower at
the Agent’s address referred to in Section 8.02 or at the applicable Payment
Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article 3,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to the Advances comprising such Borrowing
and (B) the cost of funds

 

18



--------------------------------------------------------------------------------

incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Term Loan Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

Section 2.03. Fees. (a) The Borrower agrees to pay to the Agent ratably for the
account of each Lender that is not a Defaulting Lender an undrawn commitment fee
(the “Undrawn Commitment Fee”) in an amount equal to 0.175% of the aggregate
principal amount of the Commitments, which fee (i) shall accrue from the later
of the Effective Date and March 26, 2012 and (ii) shall be due and payable upon
the earlier of the termination of the Commitments hereunder pursuant to
Section 2.04 and the Closing Date.

(b) The Borrower shall pay to the Agent for its own account such fees as may
from time to time be agreed between the Borrower and the Agent.

(c) The Borrower agrees to pay to the Agent and the other parties thereto the
fees payable in the amounts and at the times set forth in the Fee Letter, except
that any “ticking fee” payable pursuant to the Fee Letter with respect to the
Commitments shall, from the Effective Date, be replaced with the Undrawn
Commitment Fee.

Section 2.04. Termination or Reduction of the Commitments. (a) Prior to the
Closing Date, the Borrower shall have the right, upon at least three Business
Days’ notice to the Agent, to terminate in whole or reduce ratably in part the
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(b) All unused Commitments shall automatically terminate after the Advances are
made on the Closing Date. In addition, the Commitments shall automatically
terminate in the event that the Closing Date does not occur on or before the
earlier of (i) 5:00 p.m., New York City time, on October 31, 2012 or (ii) the
date on which the Merger Agreement terminates or the Borrower publicly announces
its intention not to proceed with the Merger.

Section 2.05. Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders (which repayments shall be adjusted from time
to time pursuant to Section 2.09) (a) on each March 31, June 30, September 30 or
December 31 occurring during each period set forth below (or if such day is not
a Business Day, the next preceding Business Day), a principal amount in respect
of the Advances equal to (x) the outstanding principal amount of the Advances on
the Closing Date divided by (y) four and multiplied by (z) the percentage set
forth below opposite each such date and (b) on the Maturity Date, the aggregate
principal amount of the Advances then outstanding.

 

19



--------------------------------------------------------------------------------

 

Period

   Percentage  

Closing Date through but excluding the 1st anniversary of the Closing Date

     10 % 

1st anniversary of the Closing Date through but excluding the 2nd anniversary of
the Closing Date

     15 % 

2nd anniversary of the Closing Date through but excluding the 3rd anniversary of
the Closing Date

     20 % 

3rd anniversary of the Closing Date through but excluding the 4th anniversary of
the Closing Date

     25 % 

4th anniversary of the Closing Date through but excluding the Maturity Date

     30 % 

Section 2.06. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest”) on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base

 

20



--------------------------------------------------------------------------------

Rate Advances pursuant to clause (a)(i) above, provided, however, that following
the acceleration of the Advances pursuant to Section 6.01, Default Interest
shall accrue and be payable whether or not previously required by the Agent.

Section 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f) If British Bankers’ Association Interest Settlement Rates are unavailable
and fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurodollar Rate:

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

21



--------------------------------------------------------------------------------

(ii) with respect to each Eurodollar Rate Advance, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

Section 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Section 2.07 and 2.11, Convert all Advances of one
Type comprising the same Borrowing made to the Borrower into Advances of the
other Type; provided, however, that any Conversion of Eurodollar Rate Advances
into Base Rate Advances shall be made only on the last day of an Interest Period
for such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, and no Conversion of any
Advances shall result in more than six separate Borrowings. Each such notice of
a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

Section 2.09. Prepayments of Advances. The Borrower may, upon notice at least
two Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing made to the
Borrower in whole or ratably in part, together with accrued interest to the date
of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c). Voluntary prepayments shall be applied to
scheduled repayments of the Advances as directed by the Borrower. Amounts repaid
or prepaid pursuant to this Section 2.09 may not be reborrowed.

Section 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding, continuing, converting to or maintaining Eurodollar
Rate Advances (excluding for purposes of this Section 2.10 any such increased
costs resulting from (i) Taxes or Other Taxes (as to which Section 2.13 shall
govern) and (ii) changes in the basis of taxation of

 

22



--------------------------------------------------------------------------------

overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender’s commitment to lend and
other commitments of such type, then, upon demand by such Lender (with a copy of
such demand to the Agent), the Borrower shall pay to the Agent for the account
of such Lender, from time to time as specified by such Lender, additional
amounts sufficient to compensate such Lender or such corporation in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend. A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

(c) For the avoidance of doubt, for the purposes of this Section 2.10 with
respect to capital adequacy, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a change in law regardless of the date
enacted, adopted, issued, promulgated or implemented.

Section 2.11. Illegality. Notwithstanding any other provision of this Term Loan
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand be Converted into a Base Rate Advance and (b) the obligation of
the Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

Section 2.12. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in Dollars to the
Agent at the applicable Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like

 

23



--------------------------------------------------------------------------------

funds relating to the payment of principal or interest, fees or commissions
ratably (other than amounts payable pursuant to Sections 2.03(b), 2.10, 2.13 or
8.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Term Loan
Agreement. Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender assignee thereunder, and the parties
to such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate (other than as
calculated by reference to clauses (b) or (c) of the definition of Base Rate)
and of the Undrawn Commitment Fee shall be made by the Agent on the basis of a
year of 365 or 366 days, as the case may be and all other computations of
interest and of fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
commitment fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due to such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

Section 2.13. Taxes. (a) Any and all payments by the Borrower hereunder or under
the Notes shall be made, in accordance with Section 2.12, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Lender and the Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the

 

24



--------------------------------------------------------------------------------

jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof and (ii) any United States withholding tax imposed under
FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note to any Lender or the Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Term Loan Agreement or the Notes (hereinafter referred to as
“Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.13) imposed on or paid by such Lender or the Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Term Loan Agreement in the case of each Initial Lender and on the date of the
Assignment and Assumption pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Term Loan Agreement or the

 

25



--------------------------------------------------------------------------------

Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Term Loan Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender assignee becomes a party to this Term Loan Agreement,
the Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(ii) If a payment made to a Lender under this Term Loan Agreement would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested in
writing by the Borrower, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested in writing by the
Borrower as may be necessary for the Borrower to comply with their obligations
under FATCA, to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

26



--------------------------------------------------------------------------------

Section 2.14. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Term Loan Agreement, or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim, subject to Section 8.05, with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

Section 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Commitment of such
Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.

 

27



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Term Loan Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Term Loan Agreement.

Section 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely to (a) pay a
portion of the Merger Cash Consideration, (b) in the discretion of the Borrower,
refinance certain of the existing Indebtedness of the Acquired Business and
(c) pay the Transaction Costs.

Section 2.17. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires the Borrower to pay any Taxes or
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.13, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different Applicable
Lending Office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10 or 2.13,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.10 or the Borrower is required to pay additional amounts to any Lender
or any governmental authority for the account of any Lender pursuant to
Section 2.13 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a), or
(ii) any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights and obligations under this Term Loan Agreement to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(A) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

28



--------------------------------------------------------------------------------

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(D) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Effectiveness. This Term Loan Agreement
shall become effective on and as of the first date (the “Effective Date”) on
which the following conditions precedent have been satisfied:

(a) The Borrower shall have paid all fees required to be paid on or before the
Effective Date, and all reasonable expenses of the Agent to the extent invoiced
prior to the Effective Date.

(b) The Agent shall have received on or before the Effective Date the following,
in form and substance reasonably satisfactory to the Agent:

(i) The Notes made by the Borrower to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.15.

(ii) Certified copies of the resolutions of the Board of Directors (or
equivalent body) of the Borrower approving this Term Loan Agreement and the
Notes to be delivered by it, and of its by-laws and certificate of
incorporation, together with all amendments thereto, and all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Term Loan Agreement and such Notes.

(iii) A copy of a good standing certificate issued by the Secretary of State of
the jurisdiction of the Borrower’s jurisdiction of incorporation.

(iv) A certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Term Loan Agreement and the
Notes and the other documents to be delivered by it hereunder.

(v) A favorable opinion of David A. Woodmansee, Assistant General Counsel for
the Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

(vi) A favorable opinion of Jones Day, special counsel for the Borrower, in form
and substance satisfactory to the Agent.

 

29



--------------------------------------------------------------------------------

(c) The Agent shall have received on or before the Effective Date from each
party thereto a counterpart of this Term Loan Agreement signed on behalf of such
party.

(d) The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act at least
three Business Days prior to the Effective Date.

Section 3.02. Conditions Precedent to Closing. The obligation of each Lender to
make an Advance on the Closing Date shall be subject to the condition precedent
that the Effective Date shall have occurred and that the following additional
conditions precedent shall have been satisfied prior to the termination of the
Commitments pursuant to Section 2.04:

(a) The Merger shall have been consummated simultaneously (or substantially
simultaneously or concurrently) with the funding of the Advances in accordance
with applicable law and on the terms described in the Merger Agreement. The
Merger Agreement shall not have been amended or modified, and no condition shall
have been waived or consent granted, in any respect that is materially adverse
to the Lenders without the Arrangers’ prior written consent (it being understood
and agreed that any amendment or modification that results in (x) any increase
in consideration for the Merger, (y) any decrease in consideration for the
Merger of more than 10% or (z) any decrease in consideration for the Merger of
less than 10% that is not applied to reduce the Commitments hereunder on a
dollar-for-dollar basis, in each case other than any pricing adjustments
expressly contemplated under the Merger Agreement, shall require the Arrangers’
prior written consent).

(b) The Borrower shall have furnished to the Agent (a) U.S. GAAP audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for the three most recently completed
fiscal years ended at least 90 days before the Closing Date, (b) U.S. GAAP
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower for each subsequent fiscal
quarter ended at least 45 days before the Closing Date, (c) the U.S. GAAP
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of the Acquired Business for the three most
recently completed fiscal years ended at least 90 days before the Closing Date,
and (d) U.S. GAAP unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Acquired Business for each
subsequent fiscal quarter ended at least 45 days before the Closing Date.

(c) The Borrower shall have furnished to the Agent (i) a pro forma consolidated
balance sheet and related pro forma consolidated statements of income of the
Borrower as of and for the twelve-month period ending December 31, 2011, and
(ii) such other pro forma financial statements as shall have been delivered to
the agent under the Bridge Agreement or shall have been publicly filed or
prepared in connection with an offering of securities prior to the Closing Date,
in each case prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial
statements).

 

30



--------------------------------------------------------------------------------

(d) Since September 30, 2011, there shall not have occurred any Acquired
Business Material Adverse Effect.

(e) The Borrower shall have paid all fees and expenses of the Agent and the
Lenders required to be paid on or before the Closing Date and, with regard to
expenses, for which reasonably detailed invoices have been presented to the
Borrower not less than one Business Day prior to the Closing Date.

(f) A Notice of Borrowing shall have been submitted in accordance with the terms
hereof.

(g) The Borrower shall have delivered to the Agent a certificate attesting to
the Solvency of the Borrower and its Subsidiaries, taken as a whole, from the
Borrower’s chief financial officer in the form of Exhibit F.

(h) The Merger Agreement Representations and the Specified Representations shall
be true and correct.

(i) (x) No Default or Event of Default has occurred and is continuing, or would
result from the Advance on the Closing Date (other than a Default or Event of
Default resulting from a breach of any of the covenants set forth in
Section 5.01 or a representation or warranty that does not constitute a
Specified Representation) and (y) the Borrower shall be in pro forma compliance
with Section 5.03 giving effect to the Transactions as of the Closing Date (and
shall have delivered a certificate from the chief financial officer evidencing
such compliance in reasonable detail).

(j) Receipt by each Arranger of a certificate of an authorized officer of the
Borrower certifying as to the matters set forth in paragraphs (a), (d), (h) and
(i) above.

(k) In the event that the Borrower determines that any of the representations
and warranties set forth in Article 4 required to be made on the Closing Date
(other than the Specified Representations and representations and warranties
that are not otherwise qualified by reference to a schedule) cannot be made on
the Closing Date, the Agent shall have received a Closing Date Schedule setting
forth such matters as the Borrower deems necessary to qualify such
representations and warranties such that, after giving effect to the Closing
Date Schedule, the Borrower determines that it can make such representations and
warranties as of the Closing Date (it being understood and agreed that nothing
in this paragraph (k) shall be construed as making the accuracy of any
representation or warranty set forth herein (other than the Specified
Representations) a condition precedent to the obligations of the Lenders to make
Advances hereunder).

Section 3.03. Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Section 3.01 and
Section 3.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Term Loan Agreement shall have received notice from such
Lender prior to

 

31



--------------------------------------------------------------------------------

the date that the Borrower, by notice to the Agent, designates as the proposed
Effective Date specifying its objection thereto. The Agent shall promptly notify
the Lenders of the occurrence of the Effective Date.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants (x) with respect to the Specified Effective Date
Representations on the Effective Date and (y) on the Closing Date (it being
agreed that, other than for purposes of Section 6.01, and subject to
Section 6.02, the representations and warranties made by the Borrower herein on
the Closing Date (other than the Specified Representations) shall be deemed to
be qualified by the matters set forth on the Closing Date Schedule delivered
pursuant to Section 3.02(k)), as follows:

(a) Corporate Status. The Borrower and each Domestic Subsidiary (i) is a duly
organized and validly existing corporation in good standing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage and (iii) has duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
every jurisdiction (other than the jurisdiction of its incorporation) in which
it owns or leases real property or in which the nature of its business requires
it to be so qualified, except where the failure to so qualify, individually or
in the aggregate, may not reasonably be expected to have a Material Adverse
Effect. Schedule 4.01(a) identifies all of the Borrower’s Material Subsidiaries,
Domestic Subsidiaries and Principal Subsidiaries as of the Effective Date.

(b) Corporate Power and Authority. The Borrower has the corporate power and
authority to execute, deliver and carry out the terms and provisions of this
Term Loan Agreement and the Notes to be delivered by it and has taken all
necessary corporate action to authorize the execution, delivery and performance
by the Borrower of this Term Loan Agreement and such Notes. The Borrower has
duly executed and delivered this Term Loan Agreement, and this Term Loan
Agreement and each Note to be delivered by it constitutes, its legal, valid and
binding obligation, enforceable in accordance with its terms, except as
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

(c) No Violation. Neither the execution, delivery or performance by the Borrower
of this Term Loan Agreement and the Notes to be delivered by it, nor compliance
by it with the terms and provisions thereof nor the consummation of the
financing transactions contemplated thereby, (i) will contravene any applicable
provision of any material law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any material breach of, any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of the Borrower or any of its
Subsidiaries pursuant to the terms of any material indenture, mortgage, deed of
trust, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower.

 

32



--------------------------------------------------------------------------------

(d) Litigation. Except as set forth in Schedule 4.01(d), there are no actions,
suits or proceedings, or any governmental investigation or any arbitration, in
each case pending or, to the knowledge of the Borrower, threatened which,
individually or in the aggregate, may reasonably be expected to result in a
Material Adverse Effect and no material adverse change has occurred with respect
to any of the matters set forth in Schedule 4.01(d).

(e) Financial Statements; Financial Condition; etc. The Financial Statements and
the financial statements of the Borrower and its Consolidated Subsidiaries as at
September 30, 2011 and December 31, 2011, heretofore delivered to the Lenders
were prepared in accordance with generally accepted accounting principles
consistently applied as in effect of the date of preparation and fairly present
the consolidated financial condition and the results of operations of the
entities covered thereby on the date and for the period covered thereby, except
as disclosed in the notes thereto.

(f) Material Adverse Change. Since December 31, 2011, there has not occurred and
there does not exist any event, act, condition or liability which has had, or
may reasonably be expected to have, a Material Adverse Effect.

(g) Use of Proceeds; Margin Regulations. All proceeds of each Advance will be
used by the Borrower only in accordance with the provisions of Section 2.16.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X.

(h) Governmental Approvals. No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required for the due execution, delivery and performance of this Term Loan
Agreement or the Notes or the consummation of any of the transactions
contemplated thereby.

(i) Tax Returns and Payments. The Borrower and each of its Subsidiaries has
filed all material tax returns required to be filed by it and has paid all taxes
shown on such returns and assessments payable by it which have become due, other
than those not yet delinquent or those that are in the aggregate adequately
reserved against in accordance with generally accepted accounting principles
which are being diligently contested in good faith by appropriate proceedings.

(j) ERISA. The Borrower and each member of its ERISA Controlled Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No such Person has (A) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan,

 

33



--------------------------------------------------------------------------------

(B) failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code that is (1) in excess of $5,000,000 and (2) not discharged within 30
days of such failure to pay, or (C) incurred any liability, where the liability
would result in a Material Adverse Effect, under Title IV of ERISA (other than a
liability to the PBGC for premiums under Section 4007 or ERISA).

(k) Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or (iii) subject to any other federal
or state law or regulation which purports to restrict or regulate its ability to
borrow money.

(l) True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower by a Responsible Officer in writing to
the Agent or any Lender on or prior to the Effective Date, for purposes of or in
connection with this Term Loan Agreement or any of the transactions contemplated
hereby is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Borrower by a Responsible Officer in writing to
the Agent or any Lender will be, true and accurate in all material respects on
the date as of which such information is dated or furnished and not incomplete
by knowingly omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time. As of the Effective
Date, there are no facts, events, conditions or liabilities known to the
Borrower which, individually or in the aggregate, have or may reasonably be
expected to have a Material Adverse Effect.

(m) Environmental Matters. (i) Except as set forth in Schedule 4.01(m), (A) the
Borrower, each of its Affiliates and, to the best of the Borrower’s actual
knowledge, each of its other Environmental Affiliates are in compliance with all
applicable Environmental Laws except where noncompliance, individually or in the
aggregate, may not reasonably be expected to have a Material Adverse Effect,
(B) the Borrower, each of its Affiliates, and, to the best of the Borrower’s
actual knowledge, each of its other Environmental Affiliates has all
Environmental Approvals required to operate its business as presently conducted
or as reasonably anticipated to be conducted except where the failure to obtain
any such Environmental Approval, individually or in the aggregate, may not
reasonably be expected to have a Material Adverse Effect, (C) neither the
Borrower, any of its Affiliates, nor, to the best of the Borrower’s actual
knowledge, any of its other Environmental Affiliates has received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Borrower, such Affiliate or such
Environmental Affiliate is not in full compliance with all Environmental Laws
and where such noncompliance, individually or in the aggregate, may reasonably
be expected to have a Material Adverse Effect, and (D) to the best of the
Borrower’s actual knowledge, there are no circumstances that may prevent or
interfere with such full compliance in the future except where such
noncompliance, individually or in the aggregate, may not reasonably be expected
to have a Material Adverse Effect.

(ii) Except as set forth in Schedule 4.01(d), there is no Environmental Claim
pending or threatened against the Borrower, any of its Affiliates or, to the
best of the Borrower’s actual knowledge, its other Environmental Affiliates,
which, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

(iii) Except as set forth in Schedule 4.01(m), there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge or disposal of any Material
of Environmental Concern, that could form the basis of any Environmental Claims
against the Borrower, any of its Affiliates or, to the best of the Borrower’s
actual knowledge, any of its other Environmental Affiliates, which Environmental
Claims, individually or in the aggregate, may reasonably be expected to have a
Material Adverse Effect.

(iv) Without in any way limiting the generality of the foregoing, except as
disclosed in Schedule 4.01(m), (A) there are no on-site or off-site locations in
which the Borrower, any of its Affiliates or, to the best of the Borrower’s
actual knowledge, any of its other Environmental Affiliates has stored, disposed
or arranged for the disposal of Materials of Environmental Concern, (B) there
are no underground storage tanks located on property owned or leased by the
Borrower, any of its Affiliates or, to the best of the Borrower’s actual
knowledge, any of its other Environmental Affiliates, (C) there is no asbestos
contained in or forming part of any building, building component, structure or
office space owned or leased by the Borrower, any of its Affiliates or, to the
best of the Borrower’s actual knowledge, any of its other Environmental
Affiliates, and (D) no polychlorinated biphenyls (PCBs) are used or stored at
any property owned or leased by the Borrower, any of its Affiliates or, to the
best of the Borrower’s actual knowledge, any of its other Environmental
Affiliates, in each case the consequences of which may reasonably be expected to
have a Material Adverse Effect.

(v) For purposes of this Section 4.01(m), “actual” knowledge means knowledge of
a Responsible Officer.

(n) Ownership of Property. The Borrower and each of its Subsidiaries has good
and marketable fee simple title to or valid leasehold interests in all of the
real property owned or leased by the Borrower or such Subsidiary and good title
to all of their personal property, except where the failure to hold such title
or leasehold interests, individually or in the aggregate, may not reasonably be
expected to have a Material Adverse Effect. The personal and real property owned
by the Borrower and its Subsidiaries is not subject to any Lien of any kind
except Liens permitted hereby. The Borrower and its Subsidiaries enjoy peaceful
and undisturbed possession under all of their respective leases except where the
failure to enjoy such peaceful and undisturbed possession, individually or in
the aggregate, may not reasonably be expected to have a Material Adverse Effect.

(o) No Default. The Borrower is not in default under or with respect to any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect which may reasonably be expected to
result in a Material Adverse Effect. No Default exists.

(p) Licenses, etc. The Borrower and each of its Subsidiaries have obtained and
hold in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications,

 

35



--------------------------------------------------------------------------------

accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain and hold the same,
individually or in the aggregate, may not reasonably be expected to have a
Material Adverse Effect.

(q) Compliance With Law. The Borrower and each of its Subsidiaries is in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees (including, without limitation, compliance with the PATRIOT Act) except
where such non-compliance, individually or in the aggregate, may not reasonably
be expected to have a Material Adverse Effect.

(r) Solvency. The Borrower and its Subsidiaries, on a consolidated basis
immediately after giving effect to the Transactions and the other transactions
contemplated hereby to occur on the Closing Date (including without limitation,
the funding of the Advances hereunder on the Closing Date and the application of
the proceeds thereof), are Solvent.

(s) Laws against Sanctioned Persons. None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”). The Borrower will not directly or indirectly use
the proceeds of the Advances or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

(t) Foreign Corrupt Practices Act. No part of the proceeds of the Advances will
be used, directly or indirectly, for any payment to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the Foreign Corrupt Practices Act (“FCPA”).

ARTICLE 5

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder:

(a) Information Covenants. The Borrower shall furnish to each Lender:

(i) Quarterly Financial Statements. Within 60 days after the close of each
quarterly accounting period in each fiscal year of the Borrower (other than the
final quarter), the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly period and the related consolidated
statements of income, cash flow and retained earnings for such quarterly period
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case setting forth comparative figures for the
related periods in the prior fiscal year.

(ii) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries

 

36



--------------------------------------------------------------------------------

as at the end of such fiscal year and the related consolidated statements of
income, cash flow and retained earnings for such fiscal year, setting forth
comparative figures for the preceding fiscal year and, with respect to such
consolidated financial statements, certified with an unqualified opinion by
independent certified public accountants of recognized national standing
selected by the Borrower, in each case together with a report of such accounting
firm stating that in the course of its regular audit of the consolidated
financial statements of the Borrower, which audit was conducted in accordance
with standards of the Public Company Accounting Oversight Board, such accounting
firm has obtained no knowledge of any Default, or if in the opinion of such
accounting firm such a Default has occurred and is continuing, a statement as to
the nature thereof.

(iii) Officer’s Certificate. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of the chief
financial officer or treasurer of the Borrower which certifies (A) that such
financial statements fairly present the financial condition and the results of
operations of the Borrower and its Subsidiaries on the dates and for the periods
indicated in accordance with generally accepted accounting principles, subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, (B) that such officer has reviewed the terms of this Term Loan
Agreement and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower and
its Subsidiaries during the accounting period covered by such financial
statements, and that as a result of such review such officer has concluded that
no Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default has
occurred, specifying the nature and extent thereof and, if continuing, the
action the Borrower proposes to take in respect thereof and (C) in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP. Such certificate shall be substantially in the form of Exhibit E.

(iv) Notice of Default. Promptly after the Borrower obtains knowledge of the
occurrence of any Default, a certificate of the chief financial officer or
treasurer of the Borrower specifying the nature thereof and the Borrower’s
proposed response thereto.

(v) Litigation. Promptly after (i) the occurrence thereof, notice to the
institution of or any development in any action, suit or proceeding or any
governmental investigation or any arbitration, before any court or arbitrator or
any governmental or administrative body, agency or official, against the
Borrower, any of its Subsidiaries or any material property of any thereof which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (ii) actual knowledge thereof, notice of the threat of any
such action, suit, proceeding, investigation or arbitration.

 

37



--------------------------------------------------------------------------------

(vi) ERISA. (A) As soon as possible and in any event within 10 days after the
Borrower or any member of its ERISA Controlled Group knows, or has reason to
know, that: (1) any Termination Event with respect to a Plan has occurred or
will occur, or (2) any condition exists with respect to a Plan which presents a
material risk of termination of the Plan or imposition of an excise tax or other
liability on the Borrower or any member of its ERISA Controlled Group which
might have a Material Adverse Effect on the Borrower, or (3) the Borrower or any
member of its ERISA Controlled Group has applied for a waiver of the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, or
(4) the Borrower or any member of its ERISA Controlled Group has engaged in a
“prohibited transaction”, as defined in Section 4975 of the Code or as described
in Section 406 of ERISA, that is not exempt under Section 4975 of the Code and
Section 408 of ERISA, or (5) any condition exists with respect to a
Multiemployer Plan which presents a material risk of a partial or complete
withdrawal (as described in Section 4203 or 4205 of ERISA) by the Borrower or
any member of its ERISA Controlled Group from a Multiemployer Plan whereupon
potential liability exceeds $25,000,000, or (6) the Borrower or any member of
its ERISA Controlled Group is in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan, or (7) a Multiemployer
Plan is in “reorganization” (as defined in Section 418 of the Code or
Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245 of ERISA),
or (8) the potential withdrawal liability (as determined in accordance with
Title IV of ERISA) of the Borrower and the members of its ERISA Controlled Group
with respect to all Multiemployer Plans has increased to an amount in excess of
$50,000,000 or (9) there is an action brought against the Borrower or any member
of its ERISA Controlled Group under Section 502 of ERISA with respect to its
failure to comply with Section 515 of ERISA, a certificate of the chief
financial officer or treasurer of the Borrower setting forth the details of each
of the events described in clauses (1) through (9) above as applicable and the
action which the Borrower or the applicable member of its ERISA Controlled Group
proposes to take with respect thereto, together with a copy of any notice or
filing from the PBGC or which may be required by the PBGC or other agency of the
United States government with respect to each of the events described in clauses
(1) through (9) above, as applicable.

(B) As soon as possible and in any event within five Business Days after the
receipt by the Borrower or any member of its ERISA Controlled Group of a demand
letter from the PBGC notifying the Borrower or such member of its ERISA
Controlled Group of its final decision finding liability and the date by which
such liability must be paid, a copy of such letter, together with a certificate
of the chief financial officer or treasurer of the Borrower setting forth the
action which the Borrower or such member of its ERISA Controlled Group proposes
to take with respect thereto.

(vii) SEC Filings. Promptly upon the filing thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Borrower shall file with the Securities and Exchange
Commission (or any successor thereto) or any governmental agencies substituted
therefore or promptly upon the mailing thereof, copies of such documents,
material, information and reports which the Borrower shall send to or generally
make available to its stockholders.

 

38



--------------------------------------------------------------------------------

(viii) Environmental. Unless prohibited by any applicable law, rule, regulation,
order, writ, injunction or decree of, or agreement with, any court or
governmental instrumentality, or in the case of an Environmental Affiliate which
is not otherwise an Affiliate of the Borrower, any contractual undertaking the
primary purpose of which was other than to prohibit the disclosure of such
information, promptly and in any event within ten Business Days after the
existence of any of the following conditions, a certificate of an Authorized
Officer of the Borrower specifying in detail the nature of such condition and
the Borrower’s, Affiliate’s or Environmental Affiliate’s proposed response
thereto: (A) the receipt by the Borrower, any of its Affiliates, or, to the best
of its actual knowledge, any of its other Environmental Affiliates of any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that such Person is not in compliance with
applicable Environmental Laws and such noncompliance, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect, (B) the
Borrower, any of its Affiliates, or to the best of its actual knowledge, any of
its other Environmental Affiliates shall obtain knowledge that there exists any
Environmental Claim pending or threatened against such Person, which,
individually or in the aggregate, may reasonably be expected to have a Material
Adverse Effect, or (C) any release, emission, discharge or disposal of any
Material of Environmental Concern that could form the basis of any Environmental
Claim against the Borrower, any of its Affiliates or any of its other
Environmental Affiliates, which Environmental Claim, individually or in the
aggregate, may reasonably be expected to have a Material Adverse Effect. For
purposes of this clause (viii), “actual” knowledge shall have the meaning
provided by Section 4.01(m)(v).

(ix) Other Information. From time to time with reasonable promptness, such other
information or documents (financial or otherwise) as the Agent or any Lender
through the Agent may reasonably request.

(b) Books, Records and Inspections. The Borrower shall, and shall cause each of
its Domestic Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each of its Subsidiaries to, permit officers and designated
representatives of any Lender to visit and inspect any of the properties of the
Borrower or any of its Subsidiaries, and to examine the books of record and
account of the Borrower or any of its Subsidiaries, and discuss the affairs,
finances and accounts of the Borrower or any of its Subsidiaries with, and be
advised as to the same by, its and their officers and independent accountants,
all upon reasonable notice, at such reasonable times and to such reasonable
extent as such Lender may desire, provided any information obtained as the
result of such inspection, examination or discussion shall be deemed to
constitute Confidential Information.

(c) Maintenance of Insurance. The Borrower shall, and shall cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies or through self-insurance programs consistent with past practices,
insurance on itself and its properties in at least such amounts (in such types
and with such deductibles) and against at least such risks as are customarily
insured against in the same general area by companies engaged in the same or a
similar business similarly situated.

 

39



--------------------------------------------------------------------------------

(d) Taxes. (i) The Borrower shall pay or cause to be paid or discharged, and
shall cause each of its Subsidiaries to pay or cause to be paid or discharged,
when due, all taxes, charges and assessments and all other lawful claims
required to be paid by the Borrower or such Subsidiaries, except as contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves have been established with respect thereto in accordance with generally
accepted accounting principles.

(ii) Except as set forth in Schedule 5.01(d), the Borrower shall not, and shall
not permit any of its Subsidiaries to, file or consent to the filing of any
consolidated tax return with any Person (other than the Borrower and its
Subsidiaries).

(e) Corporate Franchises. The Borrower shall, and shall cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals, except where the failure to so
preserve any of the foregoing (other than existence) may not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(f) Compliance with Law. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of their
business and the ownership of their property, including, without limitation,
ERISA and all Environmental Laws, other than those the non-compliance with
which, individually or in the aggregate, may not reasonably be expected to have
a Material Adverse Effect.

(g) Maintenance of Properties. The Borrower shall, and shall cause each of its
Subsidiaries to, ensure that its material properties used or useful in its
business are kept in good repair, working order and condition, normal wear and
tear excepted.

Section 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder:

(a) Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist, directly or indirectly, any Lien
on any of its or their property (whether real or personal, including, without
limitation, accounts receivable and inventory) or any interest it or they may
have therein, whether owned at the date hereof or hereafter acquired (unless, in
the case of any Lien of or upon the property of any of its Subsidiaries, all
obligations and indebtedness thereby secured are held by the Borrower or any of
its Subsidiaries); provided that the provisions of this Section 5.02(a) shall
not prevent or restrict the existence or creation of:

(i) liens for taxes or assessments or governmental charges or levies not then
due and delinquent or the validity of which is being contested in good faith;
and materialmen’s, mechanic’s, carrier’s, workmen’s, repairmen’s, landlord’s or
other like liens, or deposits to obtain the release of such liens;

 

40



--------------------------------------------------------------------------------

(ii) pledges or deposits to secure public or statutory obligations or to secure
payment of workmen’s compensation or to secure performance in connection with
tenders, leases of real property, or bids of contracts and pledges or deposits
made in the ordinary course of business for similar purposes;

(iii) licenses, easements, rights of way and other similar encumbrances, or
zoning or other restrictions as to the use of real properties, the existence of
which does not in the aggregate interfere with the operation of the business of
the Borrower or any Subsidiary thereof;

(iv) Liens of or upon any property or assets owned by any Subsidiary of the
Borrower existing on the date on which such Subsidiary first became a
Subsidiary, if such date is subsequent to the date hereof;

(v) Liens of or upon (A) any property or assets acquired by the Borrower or any
of its Subsidiaries (whether by purchase, merger or otherwise) after the date
hereof and not theretofore owned by the Borrower or any of its Subsidiaries), or
(B) improvements made on any property or assets now owned or hereafter acquired,
securing the purchase price thereof or created or incurred simultaneously with,
or within 180 days after, such acquisition or the making of such improvements or
existing at the time of such acquisition (whether or not assumed) or the making
of such improvements, if (x) such Lien shall be limited to the property or
assets so acquired or the improvements so made, (y) the amount of the
obligations or indebtedness secured by such Liens shall not be increased after
the date of the acquisition of such property or assets or the making of such
improvements, except to the extent improvements are made to such property or
assets after the date of the acquisition or the making of the initial
improvements, and (z) in each instance where the obligation or indebtedness
secured by such Lien constitutes an obligation or indebtedness of, or is assumed
by, the Borrower or any of its Subsidiaries, the principal amount of the
obligation or indebtedness secured by such Lien shall not exceed 100% of the
cost or fair value (which may be determined in good faith by the Board of
Directors of the Borrower), whichever is lower, of the property or assets or
improvements at the time of the acquisition or making thereof;

(vi) Liens arising under leases described on Schedule 5.02(a) hereof and
Capitalized Leases;

(vii) mortgages securing indebtedness of a Subsidiary of the Borrower owing to
the Borrower or to another Subsidiary of the Borrower;

(viii) Liens on property of a corporation existing at the time such corporation
is merged into or consolidated with the Borrower or any of its Subsidiaries or
at the time of a sale, lease or other disposition of the properties of a
corporation as an entirety or substantially as an entirety to the Borrower or
any of its Subsidiaries;

(ix) Liens on or other conveyances of property owned by the Borrower or any of
its Subsidiaries in favor of the United States of America or any State thereof,
or any department, agency or instrumentality or political subdivision of the
United States of

 

41



--------------------------------------------------------------------------------

America or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such mortgages;

(x) Liens on accounts receivable sold to Eastman Chemical Financial Corporation,
a Delaware corporation and a wholly owned (directly or indirectly) special
purpose entity of the Borrower, arising under the Borrower’s securitization
program existing on the date hereof;

(xi) renewals, extensions or replacements of the Liens referred to in clauses
(iv) through (x) for amounts which shall not exceed the principal amount of the
obligations or indebtedness so renewed or replaced at the time of the renewal or
replacement thereof and applying only to the same property or assets theretofore
subject to such Liens;

(xii) Liens on cash collateral provided under the terms of this Term Loan
Agreement; and

(xiii) Liens (including Liens to secure judgments pending appeal) not otherwise
permitted by this Section 5.02(a) securing obligations of the Borrower or any
Subsidiary thereof in an aggregate principal amount outstanding at any one time
not to exceed an amount equal to 15% of Consolidated Net Tangible Assets at such
time.

(b) Restriction on Fundamental Changes. The Borrower shall not, and shall not
permit any of its Subsidiaries (except pursuant to the Merger) to, enter into
any merger or consolidation, or liquidate, wind-up or dissolve (or suffer any
liquidation or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the property of the Borrower, or, in the case of a
Subsidiary of the Borrower, the business or property of the Borrower and its
Subsidiaries taken as a whole, whether now or hereafter acquired; provided that
any such merger or consolidation shall be permitted if (i) the Borrower shall be
the continuing corporation (in the case of a merger or consolidation), or the
successor, if other than the Borrower, shall be a corporation organized and
existing under the laws of the United States of America or any State thereof and
such corporation shall expressly assume to the satisfaction of the Agent the due
and punctual performance and observance of all of the covenants and obligations
contained in this Term Loan Agreement and the Notes to be performed by the
Borrower, (ii) immediately after giving effect to such merger or consolidation,
no Default shall have occurred and be continuing, and (iii) on the effective
date of any such merger or consolidation occurring on or after the Effective
Date, the covenant contained in Section 5.03, calculated on a pro forma basis
with respect to the twelve month period ending on such date, after giving effect
to such merger or consolidation with respect to the Borrower or other obligor
for the Advances and other obligations hereunder, shall be satisfied; and
provided, further that any majority-owned Subsidiary of the Borrower may merge
into or convey, sell, lease or transfer all or substantially all of its assets
to, the Borrower or any other majority-owned Subsidiary of the Borrower. Pro
forma compliance with Section 5.03 shall be determined in a manner which
includes appropriate adjustments to Consolidated Interest

 

42



--------------------------------------------------------------------------------

Expense and Consolidated EBT, including, without limitation, adjustments
designed to reflect indebtedness incurred in connection with or in contemplation
of such merger or consolidation and interest expense for the twelve month period
ending on the date of such determination in respect thereof, and shall be
demonstrated to the reasonable satisfaction of the Agent.

(c) Sales and Leasebacks. The Borrower shall not, nor shall it permit any
Principal Subsidiary to, enter into any arrangement with any Person that
provides for the leasing to the Borrower or any Principal Subsidiary of any
Principal Property, which Principal Property has been or is to be sold or
transferred by the Borrower or such Principal Subsidiary to such Person, unless
the Borrower or such Principal Subsidiary would be entitled, pursuant to
Section 5.02(a), to create, incur, assume or suffer to exist any Lien upon such
property securing Indebtedness; provided that the aggregate fair market value of
all properties subject to such arrangements shall not exceed at any time 10% of
the Consolidated Net Tangible Assets and provided further that from and after
the date on which such arrangement becomes effective the same shall be deemed
for all purposes under Section 5.02(a) to be Indebtedness secured by a Lien.

(d) Limitations on Restricted Subsidiary Debt. The Borrower shall not permit any
Restricted Subsidiary to incur or assume any Debt except:

(i) Debt that is or could be secured by a Lien permitted pursuant to
Section 5.02(a);

(ii) Debt outstanding on the Effective Date;

(iii) Debt issued to and held by the Borrower or another Subsidiary;

(iv) Debt incurred by a Person prior to the time (A) such Person became a
Restricted Subsidiary, (B) such Person merges into or consolidates with a
Restricted Subsidiary or (C) another Restricted Subsidiary merges into or
consolidates with such Person (in a transaction in which such Person becomes a
Restricted Subsidiary), which Debt was not incurred in anticipation of such
transaction and was outstanding prior to such transaction;

(v) Debt incurred in the ordinary course of business and maturing within one
year; and

(vi) extensions, renewals or replacements of any of the foregoing;

provided, however, that the Borrower may permit a Restricted Subsidiary to incur
Debt as permitted by clauses (ii), (iv), (v) and (vi) of this Section 5.02(d)
only to the extent that the aggregate amount of such Debt of all Restricted
Subsidiaries does not exceed 15% of Consolidated Net Tangible Assets.

Section 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will maintain a
ratio of Debt of the Borrower and its Subsidiaries on a Consolidated basis to
Consolidated EBITDA of the Borrower and its Subsidiaries for any four
consecutive fiscal quarters of the Borrower (taken as one accounting period), of
not greater than 3.50 to 1.

 

43



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to Make Payments. The Borrower shall (i) default in the payment when
due of any principal of the Advances, and such default shall continue unremedied
for one or more Business Days or (ii) default, and such default shall continue
unremedied for ten or more days, in the payment when due of any interest on the
Advances or (iii) default, and such default shall continue unremedied for 30 or
more days from the date of notice of such default, in the payment when due of
any fees or any other amounts owing hereunder; or

(b) Breach of Representation or Warranty. Any representation or warranty made by
the Borrower in any certificate or statement delivered pursuant hereto or
thereto shall prove to be false or misleading in any material respect on the
date as of which made or deemed made; or

(c) Breach of Covenants. The Borrower shall fail to perform or observe any
agreement, covenant or obligation arising under this Agreement (except those
described in subsections (a) or (b) above), and, if capable of being remedied,
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent; provided that there shall be
deducted from such number of days any grace period utilized by the Borrower in
notifying the Agent of such Default pursuant to Section 5.01(a)(iv); or

(d) Default Under Other Agreements. The Borrower or any of its Subsidiaries
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Indebtedness in the principal amount of $50,000,000 or more and such default
shall continue beyond any applicable grace period; or the Borrower or any of its
Subsidiaries shall default in the performance or observance of any obligation or
condition with respect to any Indebtedness or any other event shall occur or
condition exist, if the effect of such default, event or condition is to
accelerate the maturity of any such Indebtedness or to permit the holder or
holders thereof, or any trustee or agent for such holders, to accelerate the
maturity of any such Indebtedness, unless, in each case, waived by such holder
or holders, or any such Indebtedness shall become or be declared to be due and
payable prior to its stated maturity other than as a result of a regularly
scheduled payment, and the principal amount of such Indebtedness exceeds
$50,000,000; or

(e) Bankruptcy, etc. (i) The Borrower, any other Borrower or any Material
Subsidiary shall commence a voluntary case concerning itself under the
Bankruptcy Code; or (ii) an involuntary case is commenced against the Borrower
or any Material Subsidiary and the petition is not controverted within 30 days,
or is not dismissed within 60 days, after commencement of the case; or (iii) a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any Material
Subsidiary or the Borrower or any Material Subsidiary commences any other
proceedings under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Material Subsidiary or there is commenced against the Borrower or any

 

44



--------------------------------------------------------------------------------

Material Subsidiary any such proceeding which remains undismissed for a period
of 60 days; or (iv) any order of relief or other order approving any such case
or proceeding is entered; or (v) the Borrower or any Material Subsidiary is
adjudicated insolvent or bankrupt; or (vi) the Borrower or any Material
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or (vii) the Borrower or any Material Subsidiary makes a
general assignment for the benefit of creditors; or (viii) the Borrower or any
Material Subsidiary shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; or (ix) the
Borrower or any Material Subsidiary shall by any act or failure to act consent
to, approve of or acquiesce in any of the foregoing; or (x) any corporate action
is taken by the Borrower or any Material Subsidiary for the purpose of effecting
any of the foregoing; or

(f) ERISA. The Borrower or any member of its ERISA Controlled Group shall fail
to pay when due an amount or amounts aggregating in excess of $50,000,000 for
which it shall have become liable under Title IV of ERISA; or notice of intent
to terminate a Plan or Plans having aggregate Unfunded Benefit Liabilities in
excess of $100,000,000 shall be filed under Title IV of ERISA by the Borrower or
any member of its ERISA Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Plan or Plans having aggregate Unfunded Benefit
Liabilities in excess of $100,000,000 or a condition shall exist by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any Plan
or Plans having aggregate Unfunded Benefit Liabilities in excess of $100,000,00
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default within the meaning of Section 4219(c)(5) of ERISA with respect to,
one or more Multiemployer Plans which could cause the Borrower or one or more
members of the ERISA Controlled Group to incur a current payment obligation in
excess of $50,000,000 if not paid when due; or

(g) Judgments. One or more judgments or decrees in an aggregate amount of
$50,000,000 or more shall be entered by a court against the Borrower or any of
its Subsidiaries and (i) any such judgments or decrees shall not be stayed,
discharged, paid, bonded or vacated within 30 days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
provided, however, that any such judgment or order shall not be an Event of
Default under this Section 6.01(g) if and for so long as (i) the amount of such
judgment or order is covered by a valid and binding policy of insurance, with
deductible or self-insured retention consistent with industry practices, between
the defendant and the insurer covering payment thereof and (ii) such insurer,
which shall be rated at least “A-” by A.M. Best Company, has been notified of,
and has not disputed the claim made for payment of, the amount of such judgment
or order; or

(h) Change in Control. At any time on or after the Effective Date a Change in
Control shall have occurred;

then, and in any such event, from the Closing Date the Agent shall at the
request, or may with the consent, of the Required Lenders, by written notice to
the Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Term Loan Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become

 

45



--------------------------------------------------------------------------------

and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

Section 6.02. Preservation of Remedies. The parties hereto agree that the
delivery by the Borrower of any Closing Date Schedule shall not be construed as
a waiver of any Event of Default that may arise under Section 6.01 or any right
or remedy of the Agent or the Lenders provided for herein.

ARTICLE 7

THE AGENT

Section 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citibank to act on its behalf as the Agent hereunder and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agent and the Lenders, and the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

Section 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

46



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders; provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent to liability or that is contrary to this Term Loan Agreement or
applicable law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 8.01 and Article 6), or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by a Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Term Loan Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Term Loan Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

Section 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Advance. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

47



--------------------------------------------------------------------------------

Section 7.05. Indemnification. (a) Each Lender severally agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower), from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this Term
Loan Agreement or any action taken or omitted by the Agent under this Term Loan
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its Ratable
Share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Term Loan Agreement, to the extent that
the Agent is not reimbursed for such expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b) The failure of any Lender to reimburse the Agent promptly upon demand for
its Ratable Share of any amount required to be paid by the Lenders to the Agent
as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent for its Ratable Share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Agent for such other Lender’s Ratable Share of such amount. Without prejudice to
the survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 7.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. The Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 7.05 that are subsequently
reimbursed by the Borrower.

Section 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent. The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the

 

48



--------------------------------------------------------------------------------

“Resignation Effective Date”), then the retiring Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders, the retiring or removed
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.

Section 7.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Term Loan Agreement. Each Lender also acknowledges
that it will, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Term Loan
Agreement or any related agreement or any document furnished hereunder.

Section 7.09. Other Agents. Each Lender hereby acknowledges that no syndication
agent and no documentation agent nor any other Lender designated as any “Agent”
(other than the Agent) on the signature pages or the cover hereof has any
obligation, responsibility or liability hereunder other than in its capacity as
a Lender.

 

49



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Term Loan Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders affected thereby, do any of the following:
(a) waive any of the conditions specified in Section 3.01 or 3.02, (b) increase
or extend the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, or (f) amend this Section 8.01; and provided further that
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Term Loan Agreement or any Note and
(y) no amendment or waiver of, or consent with respect to, Section 8.07(g)
shall, unless in writing and signed by each Lender that has granted a funding
option to an SPC in addition to the Lenders required above to take such action,
affect the rights or duties of such Lender or SPC under this Term Loan Agreement
or any Note.

Section 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at 100 North Eastman Road, Kingsport, Tennessee
37662, Attention of Treasurer (Facsimile No. 423-224-0165; Telephone
No. 423-229-2000);

(ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6010); and

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

50



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article 2 if such Lender has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication. The Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on DebtDomain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to this Term
Loan Agreement or the transactions contemplated therein which is distributed by
the Agent to any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

51



--------------------------------------------------------------------------------

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.04. Costs and Expenses. (a) The Borrower agrees to pay promptly
following demand all reasonable out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Term Loan Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, (A) all
reasonable due diligence, syndication (including printing, distribution and bank
meetings), transportation, computer, duplication, appraisal, consultant, and
audit expenses and (B) the reasonable fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Term Loan Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Term Loan Agreement, the Notes and the other documents to
be delivered hereunder, including, without limitation, reasonable fees and
expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents,
partners and advisors (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Term Loan Agreement, the Transactions
and any of the other transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except in each case to the extent such claim, damage, loss,
liability or expense is found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Term Loan Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.

 

52



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Term Loan Agreement pursuant to Section 8.07 as a result of a demand by the
Borrower pursuant to Section 2.17(b), the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance. A certificate as to the amount of such
compensation, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.10, 2.13 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.

Section 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower or the Borrower
against any and all of the obligations of the Borrower or the Borrower now or
hereafter existing under this Term Loan Agreement and the Note held by such
Lender, whether or not such Lender shall have made any demand under this Term
Loan Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the applicable Borrower after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

Section 8.06. Binding Effect. Subject to Section 3.01, this Term Loan Agreement
shall become effective when it shall have been executed by the Borrower, the
Agent and the Initial Lenders and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Lenders (and any other attempted assignment or transfer by
any party hereto shall be null and void).

 

53



--------------------------------------------------------------------------------

Section 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Term Loan Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Term Loan Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Term Loan
Agreement (including all or a portion of its Commitment or the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Advances at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment or the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000 unless each
of the Agent and, so long as no Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Term Loan Agreement with respect to the Advance or the
Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) prior to the Closing Date, the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such

 

54



--------------------------------------------------------------------------------

assignment, or (y) such assignment is to an Approved Lender, a Lender, an
Affiliate of a Lender, or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Agent within five Business Days after having received
notice thereof;

(B) on or after the Closing Date, the consent of the Borrower shall not be
required, provided that any assigning Lender shall consult the Borrower prior to
any assignment; and

(C) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for all assignments if such assignment is to a Person
that is not an Approved Lender, a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this Term
Loan Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Term Loan
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Term Loan Agreement (and, in the case of an Assignment
and Assumption covering all of the assigning Lender’s rights and obligations
under this Term Loan Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.11 and 8.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Term Loan Agreement that does not comply with this paragraph shall be
treated for purposes of this Term Loan Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of (and shall record in such register) the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and

 

55



--------------------------------------------------------------------------------

stated interest) of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Term Loan Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Term Loan Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Term Loan Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Term Loan
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Term Loan Agreement and to approve any amendment, modification or
waiver of any provision of this Term Loan Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 8.01 that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant agrees to be subject to the provisions of Section 2.17 as if it
were an assignee under paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 7.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.17 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.14 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under this Term Loan
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries

 

56



--------------------------------------------------------------------------------

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Term Loan
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.13 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Term Loan Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Each Lender may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Lender is obligated to
fund under this Term Loan Agreement (and upon the exercise by such SPC of such
option to fund, such Lender’s obligations with respect to such Advance shall be
deemed satisfied to the extent of any amounts funded by such SPC); provided,
however, that (i) such Lender’s obligations under this Term Loan Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Term
Loan Agreement, (iv) any such option granted to an SPC shall not constitute a
commitment by such SPC to fund any Advance, (v) neither the grant nor the
exercise of such option to an SPC shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this Term
Loan Agreement (including, without limitation, its obligations under
Section 2.13) and (vi) no SPC shall have any right to approve any amendment or
waiver of any provision of this Term Loan Agreement or any Note, or any consent
to any departure by the Borrower therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such grant of funding option, or postpone any date fixed for any
payment of principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such grant of funding
option. Each party to this Term Loan Agreement hereby agrees that no SPC shall
be liable for any indemnity or payment under this Term Loan Agreement for which
a Lender would otherwise be liable. In furtherance of the foregoing, each party
hereto hereby agrees (which agreements shall survive the termination of this
Term Loan Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial

 

57



--------------------------------------------------------------------------------

paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.

Section 8.08. Confidentiality. Each of the Agent and the Lenders agree to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed on a confidential basis
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or any action or proceeding relating to this Term Loan
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Term Loan
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Term Loan Agreement or
payments hereunder and credit insurers; (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or this
Term Loan Agreement or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Term Loan Agreement; (h) with the consent of the Borrower; or (i) to the
extent such Confidential Information (x) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or (y) becomes publicly available other than as a
result of a breach of confidentiality obligations known to the Agent, such
Lender.

For purposes of this Section, “Confidential Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries; provided
that, in the case of information received from the Borrower or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

Section 8.09. Governing Law. This Term Loan Agreement and the Notes and any
claim, controversy and dispute arising hereunder or thereunder, or with respect
hereto or thereto, shall be governed by, and construed in accordance with, the
laws of the State of New York, provided that the definition of “Acquired
Business Material Adverse Effect” shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

58



--------------------------------------------------------------------------------

Section 8.10. Execution in Counterparts. This Term Loan Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this Term
Loan Agreement by telecopier or by e-mail transmission of an electronic file in
Adobe Corporation’s Portable Document Format or PDF file shall be effective as
delivery of a manually executed counterpart of this Term Loan Agreement.

Section 8.11. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Term Loan Agreement or any
Note or the Transactions or other transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Term Loan
Agreement or in any Note shall affect any right that the Agent or any Lender or
may otherwise have to bring any action or proceeding relating to this Term Loan
Agreement or any Note against the Borrower or its properties in the courts of
any jurisdiction. The Borrower hereby further irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 8.02. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Term Loan
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Term Loan Agreement or the Notes in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Term Loan Agreement or the Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 8.12. Power of Attorney. Each Subsidiary of the Borrower may from time
to time authorize and appoint the Borrower as its attorney-in-fact to execute
and deliver (a) any amendment, waiver or consent in accordance with Section 8.01
on behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary. Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.

 

59



--------------------------------------------------------------------------------

Section 8.13. Patriot Act. Each Lender hereby notifies the Borrower, each other
Borrower and each other obligor or grantor (each a “Loan Party”) that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”)), that it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act.

Section 8.14. No Fiduciary Duties. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Agent, the syndication agent, the documentation agents, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Agent, the Lenders and or respective Affiliates and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

Section 8.15. Waiver of Jury Trial. The Borrower, the Agent and the Lenders
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Term Loan Agreement or the Notes or the actions of the Agent or
any Lender in the negotiation, administration, performance or enforcement
thereof.

Section 8.16: Entire Agreement. The Loan Documents contain the entire agreement
between the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto other than the Fee Letter and
the Commitment Letter referred to therein.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

  EASTMAN CHEMICAL COMPANY   By  

/s/ Curtis E. Espeland

    Name: Curtis E. Espeland     Title: Senior Vice President and Chief
          Financial Officer   CITIBANK, N.A., as Administrative Agent   By  

/s/ Michael Vondriska

    Name: Michael Vondriska     Title: Vice President Initial Lenders  
CITIBANK, N.A., as Lender   By  

/s/ Michael Vondriska

    Name: Michael Vondriska     Title: Vice President   BARCLAYS BANK PLC, as
Lender   By  

/s/ Anne E. Sutton

    Name: Anne E. Sutton     Title: Director   BANK OF TAIWAN, LOS ANGELES
        BRANCH, as Lender   By  

/s/ Chwan-Ming Ho

    Name: Chwan-Ming Ho     Title: Vice President & General Manager   THE BANK
OF TOKYO-MITSUBISHI
        UFJ, LTD., as Lender   By  

/s/ Alan Reiter

    Name: Alan Reiter     Title: Vice President   BANK OF AMERICA, N.A., as
Lender   By  

/s/ Darren Bielawski

    Name: Darren Bielawski     Title: Assistant Vice President   CHANG HWA
COMMERCIAL BANK,         LTD., LOS ANGELES BRANCH,
        as Lender   By  

/s/ Chu-I Hung

    Name: Chu-I Hung     Title:VP & General Manager



--------------------------------------------------------------------------------

  LANDBANK OF TAIWAN, LOS
        ANGELES BRANCH, as Lender   By  

/s/ Juifu Chien

    Name: Juifu Chien     Title: VP & General Manager   KEYBANK NATIONAL
ASSOCIATION,
        as Lender   By  

/s/ Brian P. Fox

    Name: Brian P. Fox     Title: Vice President   JPMORGAN CHASE BANK, N.A., as
Lender   By  

/s/ Juan J. Javellana

    Name: Juan J. Javellana     Title: Executive Director   HUA NAN COMMERCIAL
BANK, LTD.,         LOS ANGELES BRANCH, as Lender   By  

/s/ Howard Hung

    Name: Howard Hung     Title: Assistant General Manager   FIRST COMMERCIAL
BANK, LTD., LOS         ANGELES BRANCH, as Lender   By  

/s/ Yu-Tang Yeh

    Name: Yu-Tang Yeh     Title: S.A. V.P. & Deputy Manager   FIFTH THIRD BANK,
an Ohio Banking         Corporation, as Lender   By  

/s/ Lisa R. Cook

    Name: Lisa R. Cook     Title: Assistant Vice President   E. SUN COMMERCIAL
BANK, LTD.,
        LOS ANGELES BRANCH, as Lender   By  

/s/ Edward Chen

    Name: Edward Chen     Title: VP & General Manager   COMPASS BANK, as Lender
  By  

/s/ Jason Goetz

    Name: Jason Goetz     Title: Vice President



--------------------------------------------------------------------------------

  CITY NATIONAL BANK, as Lender   By  

/s/ Jeanine Smith

    Name: Jeanine Smith     Title: Vice President   MEGA INTERNATIONAL
        COMMERCIAL BANK, CO., LTD.,
        LOS ANGELES BRANCH, as Lender   By  

/s/ Hsiao Ho Huang

    Name: Hsiao Ho Huang     Title: SVP & GM   THE ROYAL BANK OF SCOTLAND PLC,
        as Lender   By  

/s/ Paul Chisholm

    Name: Paul Chisholm     Title: Director   PNC BANK, NATIONAL ASSOCIATION,
        as Lender   By  

/s/ Chester A. Misbach, Jr.

    Name: Chester A. Misbach, Jr.     Title: Senior Vice President   THE
NORTHERN TRUST COMPANY, as         Lender   By  

/s/ Andrew D. Holtz

    Name: Andrew D. Holtz     Title: Vice President   MORGAN STANLEY BANK, N.A.,
as         Lender   By  

/s/ Anish Shah

    Name: Anish Shah     Title: Authorized Signatory   MIZUHO CORPORATE BANK
(USA), as         Lender   By  

/s/ Leon Mo

    Name: Leon Mo     Title: Senior Vice President   SUMITOMO MITSUI BANKING
        CORPORATION, as Lender   By  

/s/ Shuji Yabe

    Name: Shuji Yabe     Title: Managing Director



--------------------------------------------------------------------------------

  TAIWAN COOPERATIVE BANK, LOS         ANGELES BRANCH, as Lender   By  

/s/ Li-Hua Huang

    Name: Li-Hua Huang     Title: VP & General Manager   WELLS FARGO BANK,
NATIONAL         ASSOCIATION, as Lender   By  

/s/ Andrew Payne

    Name: Andrew Payne     Title: Director   TAIPEI FUBON COMMERCIAL BANK
        CO., LTD., as Lender   By  

/s/ Robin Wu

    Name: Robin Wu     Title: VP & Deputy General Manager   SUNTRUST BANK, as
Lender   By  

/s/ Tahra Lindsay

    Name: Tahra Lindsay     Title: Vice President   BANK OF COMMUNICATIONS CO.,
        LTD., NEW YORK BRANCH, as
        Lender   By  

/s/ Shelley He

    Name: Shelley He     Title: Deputy General Manager